750



OFFICE OF THE ATTORNEY GENERAL                                              OFTEXAS
                  AUSTIN




         ~.   --   -.-..-.-..   --.“.-I   ..I.---   .----   _”   _I_   .__^.I~.   Iw”s..L   -   -,._   .“,“.“.
HonorableDan E. Jaokaon, page #z




       “Third,whether, under 4t1010 29ssb,the rttii-
    two me    Tax Aaaeaaor to rurnlaho list of the
    propertyownersdll InvalIdatethe eleatIon.*
        m ray t0 Y- rim t80 qtt88t.i0tt8 l;ddl faru
attentionto Section3a of Artlola6 or,the-Constitutionof
Texas, and Artlola ZQSSa of the ICtiaedCltll Statutes&
Tena (by whloh MI& amndment to the ConatitutIon   ma
p&oad in our statutorylaw); hapboll vs. Wright, 95 8. 1.
(W) 149 (A0 writ of er r olrpplladto?); and TSXSS mia
UtIlItIcaCorporation ~a. liolland, 1W S. W. (Zd)lo.088(Wr1*
of ~arrordlan~W~adror want af ~loriadlotion).
        In the,oaaa of CampbqU ~8~ Wright the San Antoaio
Court or Cl~llAppealsheld tli+ a.propsrtr ownerma qW$-
rlad to tote ii his propertywee ~*darad r0r tame by hip
self or his aged or aaeaae~dior t+atIon by the Tu Aaaas-
Sb.




the law In thin Stats at this tlw ana hate so he14 os~aqvaral
oooaaiona. !~OW~VBP,we oall y o ur
                                 lttSntlOn to th8 faOt that
there la now pendingbaron the f3uprama Courta oartlflad
queatIonIn the case of Gus AJ~YU~OWS~Y et al vs. J. T. Hew
man at al.,rromthe GalvaatonCourt of CIvIlAppealsaa to the
aorreot interpretationof these 8tatut6s. RU have read the
brie? oi the appellenta'lnthis 8188 and they present a verr
strong and able argument etteaklna;the aottttUne88
                                                 ot CempbeU :
rq. Wright end Texas Ppbllo UtilitiaS Corporationtea iioll.e~6,
butrwa feel that oatI the Stt~SBaCourt eats on thIe StattOP,
the op@.lona of the court or ChIl Appeele, cited above, Ia
the ler of this State and should b. Pollowed in @ring your
itt8trribti0ne t0 the elaatlon 0rri0iala.

        In reply to four third quaatlon, this departmentlb+8
several tImea ruled that Artlola CoSSb la unoonatltutIona;l,
r0r the mason that it lIttdta qtlaliri8u rotara to thou who
                                                             752



HonorableDan W. Jaokaon, paga #S




hare duly renderedreal propartyior kration, oontmy
to tha expresslstt~~    In SootionSe ol Artlola6 of the
ConetltutIon.The Calve&on Court of Clrll Appealshas
alao Intlmetadthat the'atattitama aaconatltutlonal in
the case of Border 1s. Abla~'l3.l
                                5. V. &d) ll.86.though
not direotlyso holdlog.-Tiietoaaa ala& h&ld thit tM-




&oh liet afreotcd e fali‘iiihit~oi  the alectlon. We do
not ballata,tmrer0r0, tli+It la naaoaaary%~-D~rc
the list provldadfor In )hIa-.+tIsle.~   HowaVer, wc do
feel thet3,heTar Colleo;, ahmld ?urnIahthe llaotlon
jtyl@a a oertlfledII& R the:~rrranarho had duly randar-
ad property ror taxation(rig dsi$n&d $88 Tame Public Bmlce
Corporationvs. Holland)atxthetthle &let might be used by
the election/udgeato help %ham to~&tarmIne the quallil-
oatlon0r tha mtkrac
       TruatIngthatthIa an-sour       qusiitIojN,,m
                                                  main